Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ election of species A1) polycarboxylic compounds and B1) unfunctionalized polysiloxane in response to the species election requirement filed January 28, 2022 is acknowledged. Claims 18-20 are withdrawn. 

2.	It is noted that Claim 21 is directed to a polyester composite containing a high boiling plant-derived oil, animal-derived oil or mineral oil, that is not a silicone-based oil. During a telephone conversation with Mr. Edmund Gutierrez (Registration Number 52979) on March 7, 2022, Claim 21 is further withdrawn as it is directed to a non-elected species of the high boiling point liquid. Now, Claims 1-17 and 22 are pending for consideration. 

 3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 5, 7, 9, 11-17 and 22 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Dahringer (US 2017 0121860) as evidenced by Gelest (https://www.gelest.com/product/SIT7089.0/).
	For Claims 1, 5, 7, 9 and 11-17, Dahringer discloses a composite comprising thermoplastic matrix (e.g., a lactic acid-based polyester matrix) and a liquid silicone dispersed therein. Suitable liquid silicones include tetradecamethylhexasiloxane, etc. ([0018]-[0030], [0039] and [0043]-[0051]) The tetradecamethylhexasiloxane would have a boiling point of 245-246oC as taught by Gelest. The amount of the liquid silicone is further described at [0039], [0043] and [0092]. Since the composite reads on the presently claimed one, the polyester matrix would inherently be toughened. For Claim 22, the droplet size of a liquid dispersed phase in a solid continuous phase would be closely related to the .

6.	Claims 2-4, 6, 8 and 10 (to the extent of elected species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


klp
March 7, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765